DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-6, filed January 25, 2022, with respect to the rejection of Claim 1, 4, 10 and 13 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claim 1, 4, 10 and 13 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 10 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on January 25, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has
been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Deenoo et al. (US 2020/0374960), Lee et al. (US 
                                                                 
Prior art reference Deenoo’960 is directed to a method and system for beam recovery and management. A wireless transmit/receive unit (WTRU) may monitor for and detect a beam failure of a beam associated with a secondary cell (Scell). The WTRU may select an Scell candidate beam. The WTRU may transmit using a selected uplink (UL) resource in a primary cell (SpCell) a medium access control (MAC) control element (CE) including an indication of Scell beam failure and identifying the selected candidate beam. The WTRU may receive an Scell beam failure indication response on the SpCell indicating an SCell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell. The WTRU may verify that the DL QCL reference matches with the candidate beam. The WTRU may perform random access on the SCell using the selected QCL reference and the selected candidate beam (Deenoo’960 Abstract; Figure 1 and 5; Paragraph [0060-0090, 0113 and 0156-0157]). 
Prior art reference Lee is directed to transmission schemes, modes and fallback schemes for the access link of systems operating in higher frequency bands. A wireless transmit/receive unit (WTRU) configured to perform wireless communications in higher frequency bands (e.g., above 6 GHz) using a fallback scheme is provided. The WTRU includes a receiver configured to receive, in a time transmission interval (TTI), at least one control signal and a first data signal using a first beam associated with a first beam identifier (ID) and a second data signal, subsequent to the first data signal, using a second beam associated with a second beam ID different from the first beam ID, such that one of the at least one control signal indicates the second beam ID; and a processor configured to switch a receive beam of the receiver from the Lee Abstract; Paragraph [0002-0011, 0143-0149 and 0258]).
Prior Art reference Pan is directed to a beam failure recovery system and method. WTRU-initiated beam recovery including beam switching and/or beam sweeping. A WTRU may be configured to detect a beam failure condition, identify a candidate beam for resolving the beam failure condition, and send a beam failure recovery request to a network entity. The WTRU may include the candidate beam in the beam failure recovery request and may receive a response from the network entity regarding the request and/or a solution for the beam failure condition. WTRU-initiated beam recovery may be used to resolve radio link failures and improve system performance by avoiding the necessity to perform an acquisition procedure. Additionally, beam sweeping may be performed at a sub-time unit level to provide a fast sweeping mechanism (Pan Abstract; Paragraph [0002-0005 and 0103-0111]).
Prior Art reference Moriwaki is directed to a terminal device and network device for exchanging information on selected beams. The terminal device monitors, when the terminal device is not connected to any of the one or more base station devices, a connection target beam to be used when the terminal device establishes a connection with any of the one or more base station devices; and reports, at least based on a fact that the connection target beam has transitioned, information regarding the connection target beam to a base station device that forms the connection target beam. A base station device among the one or more base station devices to execute paging of the terminal device and a beam to be used in the paging are controlled based on the information regarding the connection target beam (Moriwaki Abstract; Column 1-2, 5-6 and 9 [Line 34-39]).
Brisebois Abstract; Paragraph [0007 and 0097-0130]).
Prior art reference Deenoo’657 is directed to a method, apparatus and system for radio link monitoring (RLM) in new radio (NR). The method for RLM includes mapping, by the WTRU, one or more RLM-RS resources to at least one BLER threshold of a plurality of BLER thresholds. The representative method also includes, for each respective RLM resource that is mapped, determining, by the WTRU, a BLER of the respective RLM-RS resource, and comparing the determined BLER of the respective RLM-RS resource with the at least one mapped BLER threshold associated with the respective RLM-RS resource. The representative method further includes generating, based on one or more of the comparisons, a set of in-sync indications and/or a set of out-of-sync indications, and indicating, by the WTRU, one or more attributes associated with the set of in-sync indications and/or the set of out-of-sync indications (Deenoo’657 Abstract; Paragraph [0002-0005, 0085 and 0210-0227]).


None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414